DETAILED ACTION
CLAIMS 1-20 
are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 8, and 14:
 “a power management unit (PMU) … configured to set an on-time point and/or an off-time point”;
Claim(s) 1 and 15:
 “serial presence detector (SPD) configured to detect a module identification (ID)”; and
Claim(s) 14:
 “a control unit configured to perform global data communication”; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 8, 10, 14-16, and 18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., US 20190188165 A1, (“Venkatraman”) in view of Wong et al., US 20090015227 A1, (“Wong”).
Venkatraman and Wong were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
	
Regarding Claim 1,
 Venkatraman teaches A memory module, comprising: (Fig. 1, elements 104)) a serial presence detector (SPD) (Fig. 1, elements 130, 134, and 122 collectively. See also [0042] “gateway 130 is connected to a set of devices 120, 121 and 122 that are also provided on the DIMM, such as, for example, temperature sensors, voltage regulators and flash memory units with timing data, SPDs or registering clock drivers (RCDs).” Emphasis added. See also Fig. 11, elements 1120) configured to detect a module identification (ID) through at least one module position identification terminal, (Fig. 1, elements 141 and 134) and generate at least one of the module ID and a register address corresponding to the module ID; ([0021] “receiving, at a DIMM, a broadcast command from a host computer, the broadcast command including an access mode indicator and a register offset value … identifying … that the command is a DIMM identifier (DIMM_ID) propagation command directing a receiving device to write a DIMM_ID value to the protocol register indicated by the offset, in response to the identification, modifying the command to replace a portion of the DIMM_ID with a local DIMM identifier, and propagating the modified command to all devices on the DIMM over a local bus.” Emphasis added.
See also [0108] and Fig. 11;
See also Fig. 12;
i.e. the DIMM_ID of each hub id is updated based on the command/register) 
a power management unit (PMU) responsive to at least one of the module ID and the register address generated by the SPD, ([0031] “if a host wants to configure a voltage regulator on each of sixteen DIMMs in system memory, which requires writing to the same register in each voltage regulator … in embodiments, a broadcast capability to update or configure defined bits across all devices is facilitated.” Emphasis added. See also [0021].) … generate at least one internal power supply voltage; ([0031] “configure a voltage regulator on each of sixteen DIMMs in system memory” i.e. each DIMM has a VR, producing a configurable output voltage) and
 a plurality of semiconductor memory devices ([0042] “gateway 130 is connected to a set of devices 120, 121 and 122 that are also provided on the DIMM, such as, for example … flash memory units ….”) … perform an operation in response to command/address signals.  ([00131] “Devices A, B and C which are provided “behind gateway 130”, as shown in FIG. 1, or decoding circuitry 1327 within gateway 130, and decoding circuitry 1331, 1335 and 1339 in each of Devices 1329, 1333 and 1337, which are provided “behind gateway 1328”, as shown in FIG. 13, and/or practice (aspects of) sending and processing commands 200 through 1000 of FIGS. 2 through 10”; Emphasis added.
See also fig. 1, elements 120-122 and Fig. 13, elements 1331-1339;
i.e. the flash memory modules may process commands sent to them) 

Venkatraman does not expressly teach the PMU configured to  maintain or vary a frequency of an internal clock signal by setting an on-time point and/or an off- time point of the internal clock signal based on at least one of the module ID and the register address corresponding to the module ID, and further configured to generate at least one internal power supply voltage in response to the internal clock signal; and
a plurality of semiconductor memory devices configured to receive the at least one internal power supply voltage and perform an operation in response to command/address signals.  

Note, however, that Venkatraman goes on to teach configuring onboard VRs for each DIMM in the system ([0031]).

Wong teaches the PMU configured to  maintain or vary a frequency of an internal clock signal  by setting an on-time point and/or an off- time point of the internal clock signal (Fig. 2, element “LOW_ACT” – internal clock signal giving the claim the BRI; 
See also Fig. 4 depicting the LOW_ACT signal varying over time; 
See also [0029] “the switching controller can activate the low-side switch 14 to dissipate the charge from the output capacitor Cour to ground. As an example, the signal LOW ACT can be latched, such that the low-side switch 14 is activated for an amount of time that is sufficient for the output voltage V to be reduced to an ouT acceptable voltage potential ….”) based on at least one of the module ID and the register address corresponding to the module ID, ([0024] “settings. The heavyload parameter PROG_X and the no-load parameter PROG_ Y can correspond to a programmable number of consecutive clock cycles X of the signal PWM_CLK”; 
see also Fig. 2, elements PROG_X REG and PROG_Y REG; 
See also [0027] – [0029] “when the substantially no load condition is detected subsequent to detecting the substantially heavy load condition, such that the latched signal HVY _EN is activated, the detection of the substantially no load condition corresponds to detection of an output voltage overshoot condition. [0029] In response to detecting the output voltage overshoot condition, the second comparator 66 generates a signal LOW ACT.”;
i.e. based on the threshold values provided to the PROG_X and PROG_Y registers, heavy load or no load is detected. When a heavy load is immediately followed by a light load, the LOW_ACT is controlled to be on for a period of time – frequency giving the claim the BRI – so as to bring Vout to a desired level) and further configured to generate at least one internal power supply voltage in response to the internal clock signal; ([0029] “The signal LOW ACT can be provided to the switching controller 18 to control the low-side switch 14 to reduce the output voltage Vout· For instance,” Emphasis added.) and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wong with the teaching of Venkatraman as both references are directed to controlling power in computing systems. Moreover, Wong carries out Venkatraman’s teaching of a programmable voltage3 regulator (Venkatraman [0031]) by teaching a switching mode voltage regulator which maintains a stable output voltage, responsive to variations in load. (Wong [0014] – [0016]). 
Regarding claims 5, 14, and 16,
 Venkatraman and Wong teaches these claims according to the reasoning set forth in the previous office action.

Claim(s) 8, 10, 15, and 18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Specifically:
Claim(s) 8,10, 15, 18 correspond(s) to claim(s) 1;	
Therefore claim(s) 8, 10, 15, and 18 is/are rejected under the same reasoning set forth above over Venkatraman in view of Wong.
Claim(s) 2-4, 6-7, 9, 11-13, 17, and 19-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., US 20190188165 A1, (“Venkatraman”) in view of Wong et al., US 20090015227 A1, (“Wong ”) in further view of JUNG et al., US 20180260345 A1, (“Jung”)
Venkatraman, Wong, and Jung were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding claims 2-4 and 6-7,
 Venkatraman, Wong, and Jung teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 9, 11-13, 17, 19-20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 2-4 and 6-7 Specifically:
Claim(s) 9 and 17 correspond(s) to claim(s) 2;	
Claim(s) 11 correspond(s) to claim(s) 3;
Claim(s) 12 and 19 correspond(s) to claim(s) 7;
Claim(s) 13 correspond(s) to claim(s) 4; and
 Claim(s) 20 correspond(s) to claim(s) 6;
Therefore claim(s) 9, 11-13, 17, and 19-20 is/are rejected under the same reasoning set forth above over Venkatraman in view of Wong in further view of Jung.	
Response to Arguments
Applicant's arguments filed 2/23/2022 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant chiefly argues that 
Thus, Wong et al. discloses that a PWM comparator 23: (i) compares a PWM ramp signal PW/M_RAMP and an output voltage feedback signal 24, and (ii) provides a signal PWM_CMP to the switching controller 18 to set a duty-cycle of activation of the high side switch 12 … Thus, Wong et al. merely discloses that the programmable load parameters are used for detecting the heavy load condition and the no load condition, the PWM_CMP sets the duty-cycle of the high-side switch 12 of the switching controller 19, and the PVW/M_CMP is generated by comparing the PWM ramp signal PWM_RAMP and the output voltage feedback signal 24. Applicant submits, therefore, that Wong et al. fails to disclose or suggest the [newly amended subject matter].
Remarks at pp. 1-2. 
Examiner respectfully disagrees. As discussed in the mapping above, Wong teaches that the programmable registers PROG_X and PROG_Y are used to detect high/no load conditions. When the system encounters a low load immediately followed by a low load, an overshoot is detected and the LOW_ACT signal is activated for a period of time so as bring Vout to a desirable level. In this way the frequency of internal clock signal LOW_ACT is controlled based on the registers. (Wong [0024], Fig. 2, elements PROG_X REG and PROG_Y REG; and  [0027] – [0029])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran et al., US 2009/0200995 Al, for its teaching of controlling an internal clock signal in a power regulator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187          
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187